NO. 07-06-0278-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                 SEPTEMBER 5, 2006
                           ______________________________

                                   DONNY EISENBACH,

                                                                 Appellant

                                              v.

                                  THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

              FROM THE COUNTY COURT AT LAW OF SMITH COUNTY;

               NO. 001-80914-06; HON. JERRY CALHOON, PRESIDING
                        _______________________________

                                ORDER OF DISMISSAL
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant, Donny Eisenbach, appeals from an order revoking his community

supervision. The record does not contain a certification of his right to appeal as required

by Texas Rule of Appellate Procedure 25.2(d). Through a letter dated August 3, 2006, this

court notified the trial court, the district clerk, the district attorney and appellant of this

omission and the need for the certification. The certification is included in the clerk’s
record and states that this case is a plea bargain case, and the defendant has no right of

appeal. Consequently, we dismiss the appeal.

      Accordingly, the appeal is dismissed.


                                                Per Curiam

Do not publish.




                                            2